Citation Nr: 1526318	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-00 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder other than depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1997 to November 2008.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of this hearing is of record.  At the hearing, the Veterans Law Judge confirmed on the record that the Veteran disagreed with rating assigned for depressive disorder in the September 2014 rating decision.  See page 8 of Hearing Transcript.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

1.  The Veteran does not have a current acquired psychiatric disability, other than depressive disorder, which was of service onset, or is related to any events that occurred in service.

2.  The Veteran's alcohol abuse began in service and was not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

An acquired psychiatric disorder, excluding depressive disorder but including anxiety disorder, was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.301, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veterans Claims Assistance Act of 2000 (VCAA) notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

As relevant to the matters adjudicated on the merits herein, the Veteran was sent a VCAA notice letter in January 2010, prior to the initial adjudication of the claim.  The aforementioned VCAA notice letter addressed service connection and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the claims decided herein, there is no timing of notice defect. 


VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein. 

As pertinent to the Veteran's claim for VA compensation for an acquired psychiatric disorder, the Board finds that the Veteran's service treatment and post-service medical records have been obtained and associated with the evidence.  The Veteran and his representative have not indicated that there was any outstanding evidence that demonstrates a link between the Veteran's claimed psychiatric disorders with his period of active service.  The Veteran was given a VA examination and an opinion was obtained that are adequate for adjudication purposes with respect to the matter that will be decided on the merits.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In April 2015, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  The duties of the Decision Review Officer or Veterans Law Judge in conduction the hearing are outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and were substantially complied with during the hearing as the presiding VLJ discussed the issues and directed questions that elicited testimony from the Veteran on matters relevant to substantiating the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation bilateral upper and lower extremity peripheral neuropathy.

II. Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); organic diseases of the nervous system are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the claimed psychiatric disability does not include psychosis, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

III. Analysis

The Veteran contends that in addition to the service-connected depressive disorder he has other mental health disorders including anxiety disorder and alcohol dependence that are related to service.  See page 3 of the Hearing Transcript.  Diagnoses of these disorders are noted in a June 2011 VA treatment record and on September 2014 VA examination.  See page 1 of Medical Treatment Record - Government (MTR - GT), received August 25, 2011 and C&P Exam received September 11, 2014.

The Veteran testified to the fact that symptoms associated with these disorders, particularly anxiety, have been present since he was in service.  See pages 10, 11, 12, 14, and 16 of the Hearing Transcript.  He explained that his alcohol consumption began around 1994 or 1995 before service but he did not become a serious drinker until he entered military service.  After he was sent to SACO for substance abuse counseling he spiraled downhill.  His drinking induced the anxiety and the anxiety made him drink.  His deployments also caused a tremendous amount of anxiety, which has never gone away.  See pages 11, 12, 14, and 16 of the Hearing Transcript.  

While the Veteran is shown to have experienced some psychological symptoms in service, there is no probative evidence that links them to the claimed disabilities.  Service treatment records show the Veteran was seen voluntarily in March 2006 for a psychological evaluation to rule out the possibility of a psychological disorder.  He discussed his stressful home life, but denied feeling any sense of depression or anxiety between October 2005 and February 2006.  He reported that around the time he had to send his children to live with their biological mother his alcohol consumption increased in order to cope with his loss and to help him sleep.  His current wife reportedly left him because of his drinking.  He denied having anxiety or mood swings.  The Axis I diagnoses were alcohol dependence, partner relational problem, life circumstance problem; a history of symptoms of a mood disorder or anxiety was denied.  The Veteran displayed somewhat rapid and pressured speech indicative of stress but not mania or hypomania.  See pages 29 and 30 of STRs received October 6, 2010.  

The Veteran then participated in a 3 week day treatment program for alcohol dependence that included a psychological assessment.  Although the Veteran experienced psychological symptoms such as anxiety and guilt and feeling upset about problems at work or home, the only resulting assessment was alcohol dependence.  See pages 16 and 17 of STRs received October 6, 2010.  Prior to this period, the service treatment records, including examination and medical history reports, in October 1997, March 1999, October 2002, September 2000, February 2001, and November 2005 show there was no evidence of complaints, findings, symptoms, or treatment related to a mental health disorder.  See pages 2, 5, 7, 25, 31, 33, 85 to 87, and 97 to 99 of STRs received January 7, 2010 and pages 2 to 3 of STRs received October 6, 2010.  His separation medical history report also shows he denied having problems with nervous trouble of any sort.  See page 40 of STRs received January 7, 2010.

On September 2014 VA examination, the only disorder the examiner could link to service was the Veteran's alcohol dependence, which he determined was a primary diagnosis.  The examiner explained that the Veteran reported problematic alcohol use throughout the service with his first alcohol treatment in 1998 and first DUI in 2000 although this reportedly was dropped because he was not in the vehicle when the police found him.  Based on evidence of record and his reported drinking history and patterns, the examiner determined that a primary anxiety condition really could not have been reliably made in the service unless it was clear these symptoms were present during periods of extended sobriety.  Instead, there is a clear pattern of problematic alcohol use, acknowledgement of drinking to handle "stress" [not a diagnosable mental disorder] cited in records such as in March 2006 but no diagnosis of anxiety.  At the time of discharge, the Veteran denied any mental health symptoms.  When he presented to the VA in 2009, alcohol dependence was the only diagnosis given.  

In sum, the examiner determined that she was unable to find evidence to suggest a chronic mental disorder other than alcohol dependence and its effects started in and persisted through and after the service.  She concluded that it is less likely as not his current anxiety is related to complaints in the service as complaints in service were at least as likely as not related to alcohol dependence.  The diagnosis of unspecified anxiety disorder are at least as likely as not related to multiple current stressors and are less likely as not related to military service or complaints shown in service.  

Service connection for a depressive disorder was granted on the finding that it was secondary to the Veteran's service connected traumatic brain disorder (TBI).  There is no evidence establishing that the Veteran's anxiety is in any way related to his depressive disorder or TBI.  Rather, as discussed above, the VA examiner has attributed the anxiety to his alcohol dependence and/or current stressor events.

Although the evidence tends to show the Veteran's alcohol dependence originated during service, service connection on a direct basis for alcohol dependence is precluded as a matter of law.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

Service connection, however, is possible for an alcohol abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The VA examiner offered persuasive evidence that the Veteran's alcohol dependence is a primary diagnosis that originated during service and is not secondary to any other mental health disorder.  Thus, service connection on a direct and secondary basis must be denied.  

The evidence makes notation of bipolar affective disorder (also referred to as BPAD).  See page 3 of MTR - GT received September 14, 2010 and pages 1 and 15 of MTR - GT received August 25, 2011.  However, these records also indicate the diagnosis is linked to substance abuse disorder and history of alcohol abuse.  Service connection on a secondary basis as per 38 C.F.R. § 3.310 (bipolar affective disorder due to alcohol dependence) is precluded by virtue of the fact that service connection for alcohol dependence precluded by law.  

As to the any other remaining psychiatric disorder, there is no probative evidence that links it to service.  The Board previously noted that the Veteran reported having anxiety symptoms in service.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  A diagnosis of a mental disorder in general must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125(a).  At a minimum, it must be supported by the findings on an examination report.  Id.  Therefore, while the Veteran is competent to report the symptoms he had in service, he is not competent to attribute them to a specific psychiatric disability and no trained professional is shown to have made such an association.  The VA examiner's opinion is highly probative as it is well reasoned and supported by the record.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  There is no reasonable doubt to resolve in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes parenthetically that the September 2014 VA examiner stated that the symptoms of the various psychiatric disorders could not be differentiated due to an overlapping of symptoms.  See page 2.  Generally, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  What this means is that even though service connection is being denied for psychiatric disorders other than depressive disorder, the Veteran is being compensated for symptoms associated with all of his psychiatric disorders under the rating for depressive disorder since the symptomatology of each disorder cannot be differentiated.


ORDER

Service connection for an acquired psychiatric disorder other than depressive disorder is denied.  


REMAND

As noted in the introduction, the Veteran disagreed during the hearing with the initial rating assigned for depressive disorder.  See 38 C.F.R. § 20.201 (2014).  Accordingly, the Board must remand the issue to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case (SOC), in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2014).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this matter only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  In response to the Veteran's timely filed notice of disagreement, the RO/AOJ should provide the appropriate SOC to the Veteran and his representative addressing the issue of entitlement to an initial higher rating for depressive disorder.  The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the above-mentioned service connection claim.  

2.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


